Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 19 March 1781
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                  
                     
                     Monsieur
                     a Bord du duc de Bourgogne Le l9 mars 1781. a 30 lieues dans le Sud des Caps de la Delawar
                  
                  Votre Excellence verra par la Lettre et le détail que M. Destouches a lhonneur de lui adresser les Evenements qui nous ont empêché d’Entrer dans la Baye de Chesapeak; C’est avec bien du regret que nous retournons a Newport sans avoir rempli l’objét que votre Excellence nous avoit prescrit.  Nous serons peut etre plus heureux dans un autre moment.  M Destouches a manoeuvré et servi le Roi et la cause de l’Amérique dans la Journée du 16 avec une distinction qui doit lui faire le plus grand honneur et lui assurer l’Estime de nos Ennemis.  Il a été parfaitement secondé par tous les capitaines et officiers de son Escadre.  Nos Troupes de Terre ont mérité son intérêt.  Je puis assurer votre Excellence que nous nous trouvons tous bien malheureux d’Etre obligé de renoncer par raison a une Expedition qui pouvoit influer aussi essentiellement sur les affaires de l’Amérique.  Je ne dis rien a votre Excellence de ma peine particulière il lui sera facile de l’imaginer et je la suplie de croire que je ne me consolerai jamais d’avoir manqué cette occasion de meriter son Estime et son interêt.
                  Je Suis avec le plus profond respect de Votre Excellence Le tres humble et tres obeissant serviteur
                  
                     Vioménil
                  
                  
                     P.S. Je Supplie votre Excellence de vouloir bien faire passer a M. Le Comte de Rochambeau La dépêche ci-jointe.  
                     J’ai l’honneur de prevenir votre Excellence que J’ai instruit M. de la fayette par la voie de Philadelphie des motifs de notre retour a Newport
                     
                  
                  
               